Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the power-on, self-test method comprising: in response to monitoring a power-on signal from the electric power tool, outputting, by the controller, a driving signal to the motor driving circuit and acquiring a position of a rotor of the brushless motor; while acquiring the position of the rotor of the brushless motor, detecting, by the voltage detection circuit, a phase voltage or a line voltage of a winding of the brushless motor; and determining, according to the phase voltage or the line voltage of the winding of the brushless motor, whether the upper bridge arm switching element, the lower bridge arm switching element, and/or the brushless motor is short-circuited” is indefinite because of the following reasons:
	(1)  The phrase: “in response to monitoring a power-on signal from the electric power tool” is unclear  because (A) does the electric power tool, as a whole device itself, monitor a power-on signal?  From line 1 to line 7, claim 1 recites electrical/electronic components/circuits of the electric power tool.  Should some type of a monitoring/detecting circuit of these electrical/electronic components perform the function “monitoring” a power-on signal? 
(B)  Also, the phrase “in response to monitoring a power-on signal from the electric power tool” does not provide any predetermined characteristic(s) of so-called “monitoring a power-on signal” that triggers the controller outputting a driving signal to the motor driving circuit and acquiring a position of a rotor of the brushless motor.  
	(2)  The phrase (emphasis added): “outputting, by the controller, a driving signal to the motor driving circuit and acquiring a position of a rotor of the brushless motor; while acquiring the position of the rotor of the brushless motor, detecting, by the voltage detection circuit, a phase voltage or a line voltage of a winding of the brushless motor” is very confusing!  (A)  How can the controller acquire a position of a rotor?  The claimed language does not recite the controller comprising any rotation/positioning detecting device/circuit in order to “acquiring a position of a rotor”, as claimed.  (B)  Furthermore, the claimed language does not recite the controller comprising the voltage detection circuit; thus, how can the controller “while acquiring the position of the rotor of the brushless motor, detecting, by the voltage detection circuit”?  Claim 1, lines 1-3, recites “an electric power tool comprising, a brushless motor, a motor driving circuit, a controller, and a voltage detection circuit”.  This is understood that the recited “a controller”, “a motor driving circuit” as well as “a voltage detection circuit” are individual electrical/electronic components of the power tool.  The claimed language does not specifically recite the controller includes “a voltage detector circuit” as part of the controller.  (C)  The claimed language is unclear whether the controller simultaneously performs three operations: (i) outputting a driving signal to the motor driving circuit and (ii) acquiring a position of a rotor and (iii) detecting, by the voltage detection circuit, a phase voltage or a line voltage of a winding of the brushless motor or not.  The claimed language seems to recite the controller simultaneously performs three operations, if so the claimed language needs to be clarified.
	(3)  The phrase “determining, according to the phase voltage or the line voltage of the winding of the brushless motor, whether the upper bridge arm switching element, the lower bridge arm switching element, and/or the brushless motor is short-circuited” is indefinite because it is unclear what subject matter that perform the claimed “determining whether the upper bridge arm switching element, the lower bridge arm switching element, and/or the brushless motor is short-circuited”.
	In claim 7, “a controller configured to acquire a position of the rotor of the brushless motor, to receive the power-on signal and output the driving signal to the motor driving circuit, and to determine, according to the phase voltage or the line voltage of the winding of the brushless motor, whether an upper bridge arm switching element of the motor driving circuit, a lower bridge arm switching element of the motor driving circuit, and/or the brushless motor is short-circuited” limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In the recitation, “a controller” is a general placeholder that is modified/followed by functions: 
(i) To acquire a position of the rotor.  The written description fails to disclose the corresponding structure, e.g. a positioning detector/circuit, or acts for performing the entire claimed function of acquiring a position of the rotor.  
 (ii) to determine, according to the phase voltage or the line voltage of the winding of the brushless motor, whether an upper bridge arm switching element of the motor driving circuit, a lower bridge arm switching element of the motor driving circuit, and/or the brushless motor is short-circuited.  The written description fails to disclose the corresponding structure, e.g. the controller’s circuit part(s) or the controller’s acts for the controller performing the entire claimed function of determining whether an upper bridge arm switching element of the motor driving circuit, a lower bridge arm switching element of the motor driving circuit, and/or the brushless motor is short-circuited.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Other claims included herein due to their dependencies from the rejected claims.
MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims in light of the specification, since reading a claim in light of the spec is quite different thing from reading described details of the specification into a claim.  Therefore, it would not be proper to reject claims 1-10 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834